             Case: 1:20-cv-00757-DAR Doc #: 1-1 Filed: 04/08/20 1 of 5. PageID #: 5




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                               March 6,2020 13:26


                                          By: MICHAEL J. FELDMAN 0039062

                                                Confirmation Nbr. 1962328



  AURORA MEDINA                                                             CV 20 930597

           vs.
                                                                  Judge: SHANNON M. GALLAGHER
  TARGET CORPORATION




                                                     Pages Filed: 4




                                                      EXHIBIT
                                                            A

Electronically Filed 03/06/2020 13:26 / / CV 20 930597 / Confirmation Nbr. 1962328 / CLCR1
             Case: 1:20-cv-00757-DAR Doc #: 1-1 Filed: 04/08/20 2 of 5. PageID #: 6




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

    AURORA MEDINA                                                ) CASE NUMBER
    15731 Mina Avenue                                            )
    Cleveland, Ohio 44135                                        ) JUDGE
                                                                 )
             Plaintiff                                           )
                                                                 )
    vs.                                                          ) COMPLAINT/JURY DEMAND
                                                                 )
    TARGET CORPORATION                                           )
    DBA TARGET                                                   )
    24640 Brookpark Road                                         )
    North Olmsted, Ohio 44070                                    )
                                                                 )
             Defendant                                           )

             Now comes the Plaintiff, and for her Complaint against the Defendants states as follows:

             1.   At all times herein mentioned, Defendant, Target Corporation dba Target was a

                  corporation duly licensed and authorized to do business in the State of Ohio and as

                  such was doing business as a retail store located at 24646 Brookpark Road, North

                  Olmsted, Cuyahoga County, Ohio, (hereinafter referred to as Target).

             2. At all times herein mentioned, Plaintiff, Aurora Medina, was a business invitee on

                  Defendant’s premises for the purpose of shopping.

             3. At all times herein mentioned, Defendant, Target was negligent in allowing a

                  dangerous and defective condition to exist on its premises.

             4. At all times herein mentioned, Defendant, Target, was negligent in allowing the

                  lights in the handicap bathroom to work incorrectly.

             5. At all times herein mentioned, Defendant, Target, was negligent in allowing

                  dangerous and defective condition to exist on its premises of which it had knowledge

                  or should have had knowledge.


Electronically Filed 03/06/2020 13:26 / / CV 20 930597 / Confirmation Nbr. 1962328 / CLCR1
            Case: 1:20-cv-00757-DAR Doc #: 1-1 Filed: 04/08/20 3 of 5. PageID #: 7




             6. At all times herein mentioned, Defendant, Target, was negligent in breaching their

                 duty of care to Plaintiff who was a business invitee on Defendant’s premises.

            7. At all times herein mentioned, Defendant, Target, was negligent in failing to warn

                 Plaintiff of dangerous and defective conditions on its premises of which it had

                 knowledge or should have had knowledge.

            8. On or about March 13, 2018, Plaintiff, Aurora Medina, while on Defendant’s

                 premises, went into the handicap bathroom accompanied by her son, who helped her

                 get on the toilet, and then waited outside the bathroom. After a while, her son heard

                 lots of noises, opened the bathroom, and saw his mother on the ground in a pool of

                 blood. Additionally, at that time, the lights in the bathroom were off. The darkness

                 in the bathroom was the proximate cause of Plaintiff s fall.

            9. As a direct and proximate result of the fall, and the negligent acts and omissions of

                 the Defendant, Target, Plaintiff sustained a broken right femur as well as a broken

                 nose. Plaintiff was caused great pain and suffering and was caused to seek medical

                 care, treatment and expense for said injuries and is reasonably likely to incur future

                 medical care, treatment and expense for said injuries which are permanent in nature.




Electronically Filed 03/06/2020 13:26 / / CV 20 930597 / Confirmation Nbr. 1962328 I CLCR1
            Case: 1:20-cv-00757-DAR Doc #: 1-1 Filed: 04/08/20 4 of 5. PageID #: 8




                     WHEREFORE, Plaintiff, Aurora Medina, demands judgment against the

                     Defendant, Target, in an amount in excess of Twenty- Five Thousand Dollars

                     ($25,000.00) together with the costs of this action.




                                                                 Respectfully submitted,




                                                                 /s/ Michael J. Feldman_________
                                                                 MICHAEL J. FELDMAN&0039062
                                                                 ZACHARY H. FELDMAN # 0096797
                                                                 LALLO & FELDMAN, CO. LPA
                                                                 4230 State Route 306 #240
                                                                 Willoughby, Ohio 44094
                                                                 440-953-0362
                                                                 440-953-1427 Fax
                                                                 mj feldman@lallofeldman.com
                                                                 zfeldman@lallofeldman.com
                                                                 Attorneys for Plaintiff




Electronically Filed 03/06/2020 13:26 I I CV 20 930597 I Confirmation Nbr. 1962328 I CLCR1
             Case: 1:20-cv-00757-DAR Doc #: 1-1 Filed: 04/08/20 5 of 5. PageID #: 9




                                                 JURY DEMAND

                     A trial by jury with the maximum number of jurors allowable by law is hereby

                      demanded.

                                                                 /s/ Michael J. Feldman   _
                                                                 MICHAEL J. FELDMAN #0039062
                                                                 ZACHARY H. FELDMAN # 0096797
                                                                 LALLO & FELDMAN CO., LPA
                                                                 Attorneys for Plaintiff.




Electronically Filed 03/06/2020 13:26 / / CV 20 930597 / Confirmation Nbr. 1962328 / CLCR1
